Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 1, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  149813-4 & (110)                                                                                          Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
  TOWNSHIP OF WEBBER,                                                                                                 Justices
           Plaintiff/Counter
           Defendant-Appellant,
  v                                                                 SC: 149813-4
                                                                    COA: 313479; 315050
                                                                    Lake CC: 11-007995-CH
  BRUCE AUSTIN,
           Defendant/Counter
           Plaintiff-Appellee,
  and
  BARBARA FORBES and DALE FORBES,
           Defendants,
  and
  MARC DANEMAN,
             Intervening Appellee.
  _________________________________________/

         On order of the Court, the motion for leave to file supplemental brief is
  GRANTED. The application for leave to appeal the April 22, 2014 judgment of the
  Court of Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 1, 2015
         d0325
                                                                               Clerk